 Case: 1:14-cr-00705 Document #: 295 Filed: 10/24/18 Page 1 of 1 PageID #:1117

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:14−cr−00705
                                                            Honorable Gary Feinerman
Pablo Vega Cuevas, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 24, 2018:


        MINUTE entry before the Honorable Gary Feinerman:as to Pablo Vega Cuevas.
At the request of the parties, sentencing set for 11/20/2018 [292] is stricken and re−set for
2/12/2019 at 10:30 a.m. The parties shall file simultaneous sentencing briefs by
1/22/2019. In its brief, the Government shall (among any other matters it wishes to
address) set forth the specific supervised release conditions it proposes and the
justification for imposing each such condition. The parties shall file simultaneous
sentencing response briefs by 2/5/2019. In his response brief, Defendant shall (among any
other matters he wishes to address) address each supervised release condition proposed by
the Probation Office and the Government, stating which conditions he does not oppose
and setting forth specific reasons why the other conditions should not be imposed.
Pursuant to 18 U.S.C. § 3664(d)(1), if restitution is being sought in this case, 60 days prior
to the sentencing date, the Government shall provide the Probation Office and the
courtroom deputy an electronic standardized spreadsheet (available on the Court's
website) with a list of victims and their full current contact information. This list shall
include any amounts subject to restitution. If the Government is not able to provide the
full victim list 60 days prior to sentencing, they shall file a motion to request an extension
of time to compile the information, to the extent permitted by 18 U.S.C. § 3664(d)(5).
Mailed notice. (jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
